Carolyn Shields
Liu & Shields LLP
41-60 Main Street, Suite 208A
Flushing, NY 11355
631-474-1776
shieldscj524@gmail.com
Attorneys for Richard Kwok,
Defendant

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

__________________________________________
DYLAN STEWART, JR.,                                      Case No. 20-cv-1408-SJF

                     Plaintiff,

       —against—

 RICHARD KWOK, Individually, THOMAS                      DECLARATION OF
 LOMBARDI, Individually, MICHAEL                         CAROLYN SHIELDS
 MEINARDUS, Individually, JOSEPH COBIS,
 Individually, JAY HAMPTON, Individually,
 JOHN HENRY, Individually, MICHAEL
 POETTA, Individually, ANTHONY BRETZ,
 Individually, and JOHN and JANE DOE
 1 through 10, Individually, (the names John
 and Jane Doe being fictitious, as the true
 names are presently unknown),

                    Defendants.
____________________________________________

                         DECLARATION OF CAROLYN SHIELDS
                                 (28 U.S.C. § 1746)

       I, Carolyn Shields, declare:

       1.     I am Defendant’s attorney. I have personal knowledge of the facts set forth

herein and if called as a witness and could and would competently testify thereto.

       2.     Attached as Exhibit A is a true and correct copy of the affidavit of purported

service of the summons and complaint on the Defendant, filed as document #20 in the ECF

docket.



                                             1
       3.     I forwarded the affidavit of purported service of the summons and complaint

and plaintiff’s notice of motion and motion for default judgment to the Defendant, the latter

on September 17, 2020.

       4.     The delay in Defendant’s taking a position in this case is attributable to the

Defendant’s intention to repeat his demand for a defense and indemnity from Suffolk

County and if Suffolk County does not agree to defend and indemnify him, to commence a

proceeding to that end.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 17, 2020.



                                                  __s/ Carolyn Shields_____________
       .                                          Carolyn Shields




                                              2
